Exhibit 10.1

First Amendment to the Employment Agreement of Timothy M. Armstrong

THIS FIRST AMENDMENT TO THE EMPLOYMENT AGREEMENT (the “Amendment”), by and
between AOL Inc., a Delaware corporation and the successor in interest to AOL
LLC (the “Company”) and Timothy M. Armstrong (“Executive”) is made and entered
into as of December 15, 2009.

WHEREAS, Executive, AOL LLC (the Company’s predecessor in interest) and Time
Warner Inc. (“Time Warner”) previously entered into an employment agreement
dated as of March 12, 2009 and effective as of April 7, 2009 (the “Employment
Agreement”); and

WHEREAS, effective upon the consummation of the Company’s legal and structural
separation from Time Warner on December 9, 2009 (the “Spin-Off”), the Company,
as successor in interest, assumed all of AOL LLC’s obligations under the
Employment Agreement and Time Warner ceased to have any obligations thereunder;
and

WHEREAS, Executive and the Company desire to amend the Employment Agreement to
reflect that the Company has agreed to grant to Executive an award of stock
options and restricted stock units that is in lieu of the award Executive would
otherwise have received from Time Warner in 2010 under Section 3.3.1 of the
Employment Agreement if the Spin-Off had not occurred.

NOW, THEREFORE, in consideration of the promises and mutual covenants herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Company and Executive agree as follows:

1. Section 3.3.1 of the Employment Agreement is deleted in its entirety and
replaced with the following new Section 3.3.1:

Subject to your continued employment with the Company on such date, effective as
of January 4, 2010, the Company will grant you: (i) an option under the
Company’s 2010 Stock Incentive Plan (the “SIP”) to purchase that number of
shares of the Company’s common stock, par value $0.01 per share (the “Common
Stock”) as is determined by dividing (x) $5 million by the product of (A) the
“Fair Market Value” (as defined in the SIP) of a share of Common Stock on
January 4, 2010 and (B) 0.3, with a per share exercise price equal to the Fair
Market Value of a share of Common Stock as of the date of grant (the
“Replacement Option”), and (ii) an award of that number of restricted stock
units under the SIP as is determined by dividing (x) $5 million by (y) the Fair
Market Value of a share of Common Stock on January 4, 2010 (the “Replacement
RSUs, and, together with the Replacement Option, the “Replacement Grants”). The
vesting of the Replacement Grants will be as follows: (a) the Replacement RSUs
will become vested 50% on each of the first and second anniversaries of the date
of grant and will be settled within 30 days following the relevant vesting date,
and (b) the Replacement Option will become vested and exercisable in eight equal
quarterly installments, to be fully vested and exercisable on the second
anniversary of the date of grant. Except as specifically set forth in this
Agreement, including, without limitation, the provisions set forth in
Section 7.2.2.2, in order for the Replacement Grants to vest, you will be
required to remain continuously employed by the Company or any affiliate thereof
until the relevant vesting date, and in the event that you cease to be employed
by the Company or any of its affiliates prior to the relevant vesting date, any
unvested Replacement Grants will be immediately forfeited and you will be
entitled to no further payment or benefits with respect thereto.



--------------------------------------------------------------------------------

2. Governing Law. This Amendment shall be governed by and construed in
accordance with the substantive laws of the State of New York applicable to
agreements made and to be performed entirely in New York.

3. Counterparts. This Amendment may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

4. Entire Agreement. The Employment Agreement (as amended by this Amendment)
contains the entire agreement between the parties concerning the subject matter
hereof and supersedes all prior agreements, written or oral, between the parties
with respect thereto.

5. Employment Agreement Terms. Except as provided in this Amendment, all terms
and conditions of the Employment Agreement shall remain in effect and shall not
be altered by this Amendment.

[Signature page to Amendment follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the day and year first written above.

 

AOL INC. /s/ Dave Harmon Name:   Dave Harmon Title:   Executive Vice President,
Human Resources

/s/ Timothy M. Armstrong

Timothy M. Armstrong